DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2021 has been entered.
The after-final amendment dated 9/7/2021 has been entered.

Claim Objections
Claim 29 is objected to because of the following informalities. Appropriate correction is required.
In claim 29, the end of line 17 contains a premature period (.) which should be replaced with a comma (,).

Examiner Remarks Regarding Claim Construction
Claim 29 recites in part: “at least one of: each housing portion configured to overlap another housing portion in a closed position, each housing portion spaced apart from another housing portion in an open position, and the tongue portion is spaced apart from each housing portion in an open position”.
This limitation takes the form at least one of: A, B, and C, wherein A is “each housing portion configured to overlap another housing portion in a closed position”, B is “each housing portion spaced apart from another housing portion in an open position”, and C is “the tongue portion is spaced apart from each housing portion in an open position”. This limitation is not being construed as requiring at least one of A, at least one of B, and at least one of C; rather, the limitation is being construed as requiring merely the logical disjunction (i.e., logical “OR”) of A,B,C (i.e., A or B or C).  
The terms “any other housing portion”/“another housing portion” used throughout the claims in relation to the term “each housing portion” is being construed to mean any of the claimed housing portions other than the respective housing portion referred to by “each housing portion”. For example, with respect to the upper housing portion, “any other housing portion”/“another housing portion” may be the lower housing portion or one of the opposing side housing portions; with respect to one the opposing side housing portions, “any other housing portion”/“another housing portion” may be the upper housing portion, the lower housing portion, the other opposing side housing portion; with respect to the lower housing portion, “any other housing portion”/“another housing portion” may be the upper housing portion or one of the opposing side housing portions.
The term “another housing sub-portion” is similarly used throughout the claims in relation to the term “each housing sub-portion”. This term is being construed to mean any of the claimed housing sub-portions other than the respective housing sub-portion each housing sub-portion” in a manner similar to that discussed above for the housing portions.
The term “another at least one radio-frequency coil” is used throughout the claims in relation to the term “each at least one radiofrequency coil”. This term is being broadly construed to mean the at least one radio-frequency coil of another housing portion or another at least one radio-frequency of the same housing portion. For example, with respect to the at least one radio-frequency coil of the upper housing portion, “another at least one radio-frequency coil” may be the at least one radio frequency coil of the lower portion, the at least one radio frequency coil of one of the opposing side portions, or another at least one radio frequency coil of the upper housing portion; etc.

Allowable Subject Matter
Claim 29 is objected to (see claim objection above) but would be allowable if corrected. Further, claims 28-35 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Within the context of a coil system for enhancing and/or optimizing magnetic resonance imaging, the system comprising:
a housing comprising a plurality of housing portions,
the plurality of housing portions comprising
a lower housing portion,
an upper housing portion, and
opposing side housing portions
each housing portion configured to accommodate at least one radio-frequency coil,
the upper and lower housing portions each configured to overlap and engage the opposing side housing portions for facilitating decoupling the at least one radio-frequency coil,
and the lower housing portion configured to engage with the opposing side housing portions; and
a tongue portion in movable relation to each housing portion for facilitating at least one of adjustability and dockability, the tongue portion configured to: 
slidably engage with the lower housing portion,
fixably couple with a transporter, and
overlap each opposing side housing portion in a closed position,
each housing portion further configured to independently move in relation to any other housing portion and in relation to the tongue portion for facilitating adjustability,
at least one of: each housing portion configured to overlap another housing portion in a closed position, each housing portion spaced apart from another housing portion in an open position, and the tongue portion is spaced apart from each housing portion in an open position, and
the tongue portion configured to facilitate adjustability by way of at least one fine adjustment feature comprising at least one of an elastic material and a polymeric material having a memory property,
not teach or reasonably suggest to the ordinarily skilled artisan a tongue portion (particularly, one in movable relation to each housing portion for facilitating at least one of adjustability and dockability, the tongue portion configured to: slidably engage with the lower housing portion, fixably couple with a transporter, and overlap each opposing side housing portion in a closed position; and configured to facilitate adjustability by way of at least one fine adjustment feature comprising at least one of an elastic material and a polymeric material having a memory property) that also comprises an overlapping lip structure and configured to overlap and engage the opposing side housing portions by way of the overlapping lip structure for eliminating any gaps between each at least one radio-frequency coil and ensuring decoupling of each at least one radio-frequency coil in the closed position.
The previously cited references (including Taracila, Fujita, Philips, and Zink) do not teach such a tongue portion. For example, although the side walls of the tongue portion in Philips may read on an overlapping lip structure configured to overlap opposing side housing portions in a by way of the overlapping lip structure, these side walls in Philips have nothing to do with eliminating any gaps between any RG coil, let lone ensuring decoupling of each RF coil.
Chan et al., US 2005/0107686 A1 is additionally cited as being relevant for teaching overlapping lip structures (61, 62, 63, and 64, Fig. 4):

    PNG
    media_image1.png
    818
    1125
    media_image1.png
    Greyscale

Chan teaches that the overlap provided by the overlapping lip structures is for decoupling (i.e., reducing the mutual inductance between) the different coil elements of the coil system (“In this embodiment, the mutual inductance between the adjacent anterior and the posterior coil elements may be reduced by overlapping these anterior and posterior coil elements using a former, such as, for example, step-shaped mechanical formers 55 and 56 as shown in FIG. 3. The use of step-shaped formers 61, 62, 63, 64 as shown in FIG. 4 provides overlap regions 65 and 69 between the anterior coil and posterior coil. The overlap regions 65 and 69 may range, for example, from about one cm to about seven cm. In one embodiment, the anterior neck-torso coil elements are physically separate from those inside the main posterior coil housing such that no conductor connectors are needed between the anterior neck-torso and the main posterior coils. The mutual inductance reduction between the adjacent anterior and posterior neck coil elements is provided by overlapping these coil elements through step-shaped foam 50 and 51 and step-shaped rigid former 52 (shown in FIGS. 2 and 3) or step-shaped formers 61, 62, 63, and 64 (shown in FIG. 4). The overlap regions 65 and 69 may range, for example, from about one cm to about 7 cm.” ¶ [0051]).
It is noted however, that the Chan does not teach a tongue portion that comprises an overlapping lip structure and configured to overlap and engage the opposing side housing portions by way of the overlapping lip structure. At best, Chan teaches lower and upper portions comprising overlapping lip structures that are configured to engage each other but do not teach the claimed tongue portion and opposing side portions. 
Meloy, US 7,450,985 B2 is additionally cited as being relevant the limitation of the fine adjustment feature comprising at least one of an elastic material and a polymeric material having a memory property.

Conclusion
This application is in condition for allowance except for the following formal matters: 
This application is in condition for allowance except for the objection to claim 29 and the presence of claims 10-20 directed to an invention non-elected with traverse in the reply filed on 10/26/2020.
Applicant should correct claim 29. Further, Applicant should either (1) amend the withdrawn claims to include all the limitations of an allowed claim, (2) cancel the withdrawn claims, or (3) take other appropriate action under 37 CFR 1.144. 


Prosecution on the merits is closed except for consideration of the above formal matters in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793